IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46491

STATE OF IDAHO,                                  )
                                                 )   Filed: May 14, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
DANIEL EUGENE PALMER,                            )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and sentence, and order denying Idaho Criminal Rule 35
       motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Daniel Eugene Palmer pleaded guilty to possession of a controlled substance with the
intent to deliver. I.C. § 37-2732(c)(1)(A). The district court sentenced Palmer to a unified
seven-year sentence, with two and one-half years determinate. Palmer filed an Idaho Criminal
Rule 35 motion, which the district court denied. Palmer appeals.
       Palmer asserts the district court should have sentenced Palmer to a lesser fixed term of
imprisonment, retained jurisdiction, or placed him on probation in light of the mitigating factors.
Sentencing is a matter for the trial court’s discretion. Both our standard of review and the factors
to be considered in evaluating the reasonableness of the sentence are well established. See State

                                                 1
v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez,
106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence, we consider
the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
        A trial court’s decision whether to retain jurisdiction is, like the original sentencing
decision, a matter committed to the trial court’s discretion. State v. Hernandez, 122 Idaho 227,
230, 832 P.2d 1162, 1165 (Ct. App. 1992). Retained jurisdiction allows the trial court an
extended time to evaluate a defendant’s suitability for probation. State v. Vivian, 129 Idaho 375,
379, 924 P.2d 637, 641 (Ct. App. 1996). The purpose of retaining jurisdiction after imposing a
sentence is to afford the trial court additional time for evaluation of the defendant’s rehabilitation
potential and suitability for probation. State v. Atwood, 122 Idaho 199, 201, 832 P.2d 1134,
1136 (Ct. App. 1992). Further, we note that the decision to place a defendant on probation over
a defendant is a matter within the sound discretion of the district court and will not be overturned
on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10
(1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
        Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion.
        Next, we review whether the district court erred in denying Palmer’s I.C.R. 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.            State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Palmer’s I.C.R. 35 motion, we conclude no abuse of
discretion has been shown.
        Therefore, Palmer’s judgment of conviction and sentence, and the district court’s order
denying Palmer’s I.C.R. 35 motion, are affirmed.




                                                  2